DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Consider Claims 1-3, 5, 6, 8-11, 13, 14, and 16-20; the claims contain the language “a temperature detection module;” “a current detection module;” “electrical potential shifting module;” “power management module;” “control module.” Those terms contain functional language after the previously identified generic place holders. The temperature detection module is read as the voltage divider resistor and a thermistor. See paragraph 8. 
There is no structure to support in the specification regarding the terms “a current detection module;” “electrical potential shifting module;” “power management module;” “control module.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding the terms “storage unit” and “output unit,” those terms do not invoke 112 (f) because there is no functional language that follows those terms.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Consider Claims 1-20; the claims are rejected under 112 (b) for containing the language “a current detection module;” “electrical potential shifting module;” “power management module;” “control module.” There is no structure to support in the specification regarding the terms “a current detection module;” “electrical potential shifting module;” “power management module;” “control module.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588).

Consider Claim 1, Zhao et al shows display equipment, (figure 6) comprising: 
(a) A temperature detection module configured to detect a temperature of a battery (see figure 6; paragraphs 43-46); (The temperature detection module is read as temperature detector 601).
(b) A current detection module configured to detect a real-time current value of the battery (see figure 6; paragraphs 43-46); (The current detection module is read as current detector 602).
(c) An electrical potential shifting module connected to the temperature detection module, the current detection module, and the display panel, and configured to receive the electrical signal and the real-time current value and to correspondingly output an electrical potential signal to the display panel according to a comparison result between the real-time current value and a default current value (see figure 6; paragraphs 48-50); (The electrical potential shifting module is read as charge-discharge circuit 604 which is connected to temperature detector 601 and current detector 602 through controller 603. The real time current value is read as present temperature value, and the default current value is read as threshold temperature value).
(d) The electrical potential shifting module is provided with the default current value corresponding to the electrical signal, when the real-time current value is greater than or equal to the default current value, the electrical potential shifting module stops outputting, and the electrical signal is a voltage signal (see figure 6; paragraphs 48-50); ( After the charge-discharge circuit is controlled to be turned off, the controller 603 may control the temperature detector 601 and the current detector 602 to detect the present temperature value of the battery cell and the present electric current value of the battery in real-time. The controller 603 may determine whether the present temperature of the battery cell is higher than the lowest threshold temperature value and lower than the first threshold temperature value).
However, Zhao et al does not specifically show that the temperature detecting module outputs
an electrical signal corresponding to the temperature, and that the temperature detection module detects a temperature of a display panel.
In related art, Lim et al shows that the temperature detecting module outputs
an electrical signal corresponding to the temperature, and that the temperature detection module detects a temperature of a display panel (see figure 7; paragraphs 81 and 82); (The temperature sensor 710 may be formed on a substrate of the display panel. The temperature sensor may include a temperature sensor 711, a detection circuit 713, and a comparator 715. Here, according to an embodiment, the temperature sensor 711 may be a thin film diode).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Lim et al into the teaching of Zhao et al in order to prevent damage of a display screen (see Lim et al; paragraphs 6 and 7).

Consider Claim 9, Zhao et al shows a display equipment (see figure 6), comprising:
(a) A temperature detection module configured to detect a temperature of a battery (see figure 6; paragraphs 43-46); (The temperature detection module is read as temperature detector 601).
(b) A current detection module configured to detect a real-time current value of the battery (see figure 6; paragraphs 43-46); (The current detection module is read as current detector 602).
(c) An electrical potential shifting module connected to the temperature detection module, the current detection module, and the display panel, and configured to receive the electrical signal and the real-time current value and to correspondingly output an electrical potential signal to the display panel according to a comparison result between the real-time current value and a default current value (see figure 6; paragraphs 48-50); (The electrical potential shifting module is read as charge-discharge circuit 604 which is connected to temperature detector 601 and current detector 602 through controller 603. The real time current value is read as present temperature value, and the default current value is read as threshold temperature value).
(d) The electrical potential shifting module is provided with the default current value corresponding to the electrical signal, when the real-time current value is greater than or equal to the default current value, the electrical potential shifting module stops outputting (see figure 6; paragraphs 48-50); ( After the charge-discharge circuit is controlled to be turned off, the controller 603 may control the temperature detector 601 and the current detector 602 to detect the present temperature value of the battery cell and the present electric current value of the battery in real-time. The controller 603 may determine whether the present temperature of the battery cell is higher than the lowest threshold temperature value and lower than the first threshold temperature value).
However, Zhao et al does not specifically show that the temperature detecting module outputs
an electrical signal corresponding to the temperature, and that the temperature detection module detects a temperature of a display panel.
In related art, Lim et al shows that the temperature detecting module outputs
an electrical signal corresponding to the temperature, and that the temperature detection module detects a temperature of a display panel (see figure 7; paragraphs 81 and 82); (The temperature sensor 710 may be formed on a substrate of the display panel. The temperature sensor may include a temperature sensor 711, a detection circuit 713, and a comparator 715. Here, according to an embodiment, the temperature sensor 711 may be a thin film diode).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Lim et al into the teaching of Zhao et al in order to prevent damage of a display screen (see Lim et al; paragraphs 6 and 7).

Consider Claims 5 and 13, Zhao et al shows a power management module connected to at least the electrical potential shifting module to power the electrical potential shifting module (figure 6; paragraphs 40 and 41); (The power management circuit is read as charge-discharge circuit).  

Consider Claims 6 and 14, Zhao et al shows that the electrical potential shifting module comprises a control unit, a storage unit, and an output unit; the power management module is connected to at least the control unit, and the control unit is connected to the temperature detection module, the current detection module, the storage unit, and the output unit; and the control unit calls the default current value in the storage unit corresponding to the electrical signal to compare with the real-time current value, when the real-time current value is greater than or equal to the default current value, the control unit outputs a control signal to the power management module, and the power management module stops powering the electrical potential shifting module according to the control signal (see figure 6; paragraphs 48-50); (The electrical potential shifting module is read as charge-discharge circuit 604 which is connected to temperature detector 601 and current detector 602 through controller 603. The real time current value is read as present temperature value, and the default current value is read as threshold temperature value).

Consider Claims 8 and 16, Zhao et al shows that the electrical potential shifting module stores a plurality of groups of default current values each corresponding to an electrical potential of the electrical signal (see paragraph 40); (According to the disclosed method for battery cell overcurrent protection, different current-protection threshold values may be arranged for different temperature sub-ranges based on the safety requirements of the battery cell). 

Consider Claim 17, Zhao et al shows that the temperature has a positive correlation with an electrical potential of the electrical signal (see figure 1; paragraph 40); (Zhao deals with cutting off a charge discharge circuit when the electric current rises as a result of temperature rise, therefore the temperature has a positive correlation with the electrical potential of the electrical signal). 

Consider Claim 18, Zhao et al shows that the electrical potential of the electrical signal has a negative correlation with the default current value (see figure 1; paragraph 40); (When the electrical current rises as a result of temperature rise, the default current value is required by Zhao to be low in order to protect against overcurrent, therefore the negative correlation of the claimed limitation is achieved).

Consider Claim 19, Lim et al shows that the display device comprising the display equipment according to claim 1 (see figures 9 and 10). 

Consider Claim 20, Lim et al shows a timing controller connected to at least the electrical potential shifting module (see figure 1; paragraphs 52 and 53).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588) in view of Lai et al (Publication number: US 2019/0340993).

Consider Claims 2 and 10, Zhao et al and Lim et al do not specifically show that the display panel is a liquid crystal display panel provided with a gate driver on array (GOA) circuit, the temperature detection module is configured to detect a temperature in an area related to the GOA circuit, and the current detection module is configured to detect a real-time current value of the GOA circuit.  
In related art, Lai et al shows that the display panel is a liquid crystal display panel provided with a gate driver on array (GOA) circuit, the temperature detection module is configured to detect a temperature in an area related to the GOA circuit, and the current detection module is configured to detect a real-time current value of the GOA circuit (see paragraphs 46 and 47; figures 7 and 8); (FIG. 8 shows the display system 1 with the gate driving circuit 16 as a GOA). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Lai et al into the teaching of Zhao and Lim et al in order to reduce operating temperature in large display devices (see Lai et al; paragraphs 3 and 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588) in view of Yang (Publication number: US 2021/0021119).

Consider Claim 3, Zhao et al and Lim et al do not specifically show that the electrical potential shifting module obtains the electrical signal at a fixed time interval to renew the default current value corresponding to the electrical signal.  
In related art, Yang shows that the electrical potential shifting module obtains the electrical signal at a fixed time interval to renew the default current value corresponding to the electrical signal (see paragraphs 84 and 87); (After the level switching, the current value is large, so the current value is not detected at this time, and the waiting time is within the first 10% of the level period, that is, the current value is not detected during the first 10% of the level period; the waiting time, the first detection time and the second detection time can be set at different time points or time periods in the level period as needed, and need not be cooperated together, and can be adjusted according to the actual situation; and there is a time interval between the first detection time (t2) and the second detection time (t3)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective foiling date of the application to incorporate the teaching of Yang into the teaching of Zhao and Lim in order to activate more than one overcurrent protection threshold (see Yang; paragraphs 87 and 88).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588) in view of Voor et al (Publication number: US 2019/0305725).

Consider Claim 4, Zhao and Lim do not specifically show that the temperature detection module comprises a voltage divider resistor and a thermistor configured to detect the temperature of the display panel, a first voltage signal is connected to a first end of the thermistor, a second end of the thermistor is connected to a first end of the voltage divider resistor, a connected node of the thermistor and the voltage divider resistor outputs the electrical signal, and a second end of the voltage divider resistor is connected to a second voltage signal, wherein an electrical potential of the first voltage signal is greater than an electrical potential of the second voltage signal.  
In related art, Voor et al shows that the temperature detection module comprises a voltage divider resistor and a thermistor configured to detect the temperature of the display panel, a first voltage signal is connected to a first end of the thermistor, a second end of the thermistor is connected to a first end of the voltage divider resistor, a connected node of the thermistor and the voltage divider resistor outputs the electrical signal, and a second end of the voltage divider resistor is connected to a second voltage signal, wherein an electrical potential of the first voltage signal is greater than an electrical potential of the second voltage signal (see paragraphs 26 and 27); (The series combination of off-chip thermistor R1 and on-chip switched capacitor C2 acts as a voltage divider. Essentially, this voltage divider is implemented with switched capacitor C2 functioning as a pull-up resistor and thermistor R1 functioning as pull-down resistor). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Voor into the teaching of Zhao and Lim in order for the thermistor to function as a pull down resistor (see Voor et al; paragraphs 26 and 27).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588) in view of Voor  in view of Kong et al (Publication number: US 2021/0166622).

Consider Claim 7, Zhao, Lim, Voor do not specifically show that the thermistor is a thermistor with a negative temperature coefficient.  
In related art, Kong et al shows that the thermistor is a thermistor with a negative temperature coefficient (see paragraphs 21 and 24).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kong into the teaching of Zhao, Lim and Voor in order to adjust the intensity of the driving current (see Kong et al; paragraphs 4 and 5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588) in view of Lai et al in view of Yang (Publication number: US 2021/0021119).

Consider Claim 11, Zhao et al and Lim et al and Lai et al do not specifically show that the electrical potential shifting module obtains the electrical signal at a fixed time interval to renew the default current value corresponding to the electrical signal.  
In related art, Yang shows that the electrical potential shifting module obtains the electrical signal at a fixed time interval to renew the default current value corresponding to the electrical signal (see paragraphs 84 and 87); (After the level switching, the current value is large, so the current value is not detected at this time, and the waiting time is within the first 10% of the level period, that is, the current value is not detected during the first 10% of the level period; the waiting time, the first detection time and the second detection time can be set at different time points or time periods in the level period as needed, and need not be cooperated together, and can be adjusted according to the actual situation; and there is a time interval between the first detection time (t2) and the second detection time (t3)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective foiling date of the application to incorporate the teaching of Yang into the teaching of Zhao and Lim and Lai et al in order to activate more than one overcurrent protection threshold (see Yang; paragraphs 87 and 88).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588) in view of Lai et al in view of Yang (Publication number: US 2021/0021119) in view of Voor et al (Publication number: US 2019/0305725).

Consider Claim 12, Zhao, Lim, Lai, Yang do not specifically show that the temperature detection module comprises a voltage divider resistor and a thermistor configured to detect the temperature of the display panel, a first voltage signal is connected to a first end of the thermistor, a second end of the thermistor is connected to a first end of the voltage divider resistor, a connected node of the thermistor and the voltage divider resistor outputs the electrical signal, and a second end of the voltage divider resistor is connected to a second voltage signal, wherein an electrical potential of the first voltage signal is greater than an electrical potential of the second voltage signal.  
In related art, Voor et al shows that the temperature detection module comprises a voltage divider resistor and a thermistor configured to detect the temperature of the display panel, a first voltage signal is connected to a first end of the thermistor, a second end of the thermistor is connected to a first end of the voltage divider resistor, a connected node of the thermistor and the voltage divider resistor outputs the electrical signal, and a second end of the voltage divider resistor is connected to a second voltage signal, wherein an electrical potential of the first voltage signal is greater than an electrical potential of the second voltage signal (see paragraphs 26 and 27); (The series combination of off-chip thermistor R1 and on-chip switched capacitor C2 acts as a voltage divider. Essentially, this voltage divider is implemented with switched capacitor C2 functioning as a pull-up resistor and thermistor R1 functioning as pull-down resistor). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Voor into the teaching of Zhao, Lim, Lai, Yang in order for the thermistor to function as a pull down resistor (see Voor et al; paragraphs 26 and 27).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Publication number: US 2018/0006469) in view of Lim et al (Publication number: US 2017/0053588) in view of Lai et al in view of Yang (Publication number: US 2021/0021119) in view of Voor et al (Publication number: US 2019/0305725) in view of Kong et al (Publication number: US 2021/0166622).

Consider Claim 15, Zhao, Lim, Lai, Yang, Voor do not specifically show that the thermistor is a thermistor with a negative temperature coefficient.  
In related art, Kong et al shows that the thermistor is a thermistor with a negative temperature coefficient (see paragraphs 21 and 24).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kong into the teaching of Zhao, Lim, Lai, Yang, and Voor in order to adjust the intensity of the driving current (see Kong et al; paragraphs 4 and 5).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/03/2022